Case 5:19-cv-00056-CFK Document 1 Filed 01/04/19 Page 1 of 10

.FS 44 (Rev. 015/1 7}

'I`he JS 44 civii cover sheet and the information contained herein neither re Eace nor Su

provided by local rules ofcourt.

purpose of initiating the civil docket sheet. (SEE INSrreUCTIONS oN NEXTPAGE 01»'

CIVIL C()VER SHEET

_ _ pplier_nent file filin and service ui` pleadings or other papers as required by iaw, except as
This furm, approved by the Jud:c:ei Con erence of the n:ted States in ep!omber 1974, is required for the use of the Cierk ofCourl for the
T'HIS FOlM/f.)

 

l. (a) PLAINTlFFS

Larsenyer Green

(b) Ct)unty of Residence ofFirsl Listed Piaintiff LGHCBSDI' PA
(EXCEPT]N U.S. f'LA.iNTIFFC/isl'?i§)

29 Afiurneys (Fr')'rrr Nnme, Addre.rs, and le{eplimic Nurr:ber)
Se efkopf Law i_LC, 11 Ba|a Ave Ba|a Cynwyd PA 19004; 610-664-5200

Weisberg Law, 7 S. Morton Ave |V|orton PA 19107; 610-690-0801
Mi|denberg Law, 1735 Nlerket Street Ste 3750; 215-545-4870

DEFENDANTS
Clark Fi|ter inc

County of Rcsidence of First Listed Del`endant
(IN U.S. PLAINT[F}" CH»S'!:'S ONLY)

N()TE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
'['HE TRACT OF LAND rNVOLVED.
AlfOlTlByS {imem'rd

 

 

II. BAS fs OF JURISDICTION (i"i'ace an "X" in Oire Bo.\‘ Om'y)

[jl U.S.Government

Piain¢if`f

l:l 2 U.S. Govemmenr
De€`cndam

III. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an "X" in U)ie Bc).\'for.P.i'ar'm[g§i”
(For Di\’ersiry Cases On.[}'} and One liux_)°`r)r Defemi'am)
g 3 Federal Questio:\ P'[`F DEF PTF DEF
(U.S. Ga\'emmenf Nr)r a Pn\rgd Cifizen ofThis S¢ate g 1 ix 1 lncnrporated or Principal Place ij 4 ij 4
ufBusiness fn This Statc
ij 4 Diversily Cr'tizen annother Sla£e Cl 2 ij 2 lncorporatcd and Principai E‘Eace ij 5 i'_"l 5
([Hdica!e Cl`ri'zens.i'n}:) of Fa)'i'ie.s' in [Iem' Hi') of Business 1n Ano!her Sta!e
Citizen or Subject of`a ij 3 C'I 3 Foreign Nalion ij 6 ij 6
Foreigl Co\mtrv

 

 

 

IV. NATURE OF SUIT

 

   

1101nsurzlr:ce

120 Marine

1311 MiElcr Acl

140 Negoaiabie Instrwnent

150 Reco\'ery uvaerpayment
& Enforcemcnf uf`Judgmen!

151 Medicarc Act

152 Recovcry of Defauited
Smdent Loans
{Excfudes Vetcrans}

L'.ll;| CIEiDC|!.`.i

      

   
    

Click here for: Nature of Suit Code Descritr`ons
A.

(Pi'ace an X‘ aOne Bux O)n'y)
¢R’-I`S

PERSONAL IN.IURY

     

       

  

' 4EN`AL'

'. d ` sr
ij 625 Drug Rclated Seizure

   

     

    

  
 
 

PERS NAL INJURY l'_'i 422 Appcai 28 USC 158 Cl 375 Fai_sc Ciaims Act
ij 310 Airplune i‘_"l 365 Persena§ injury - of Propcrty2i USC 881 CI 423 Withdrawai l:l 376 Qui Tam (3£ USC
l’J 315 Airpiane Product Producs liability IJ 690 Olher 28 USC 157 3729(3))
Liability ij 367 Hea!th Care." ij 400 Sla%e Reappolt:`o:lment
ij 320 Assatalt, Libcl & Pharmacetrtical .;. ,B,' ,f.,; , ,, 1 ij 410 Antitrust
Slander Personal injury ij 820 Copyrighls ij 430 Banks and Banking
lJ 330 Federal Empioyers’ Product liability ij 830 Patent |:l 450 Cemrnerce
Liabilily |J 368 Asbes\os Pcrsor:al El 835 Patenf - Abbrevialcd l`J 460 Deportation
ij 340 Marine injury Product New Drug Applicntion ij 470 Racketeer lufluenced and
ij 345 Marine Producr Liability Ci 840 Trademark Comlp! Orgal\izmions

ij 480 Consuiner Credit

 

ij 153 Recovery of`Ovcrpayinenl Liabili!y PERSONAL PROPER'I‘Y o --_ . -
ofVeteran’s Beneil!s ij 350 Motor Vehicle lj 370 Othcr Frand ij 710 Fair Labor S!andards l:l 861 HZA 395(1) 13 490 Cal)le/Sat 'I`V
ij E60 Stockhulders‘ Sui!s l:] 355 Motor Vehic!e l‘_`l 371 Truth in Lending Act D 862 B!ack hung (923) l:l 850 Securi:ieleemmoditiesl
|:i 190 Other Contract Procluct Liahility ij 330 Otflcr Personai lj 720 Lahorfi\dauagemen¢ ij 863 DIWC."DiWW (405(g)) Exchnnge
ij 195 Conl:ract Pruduc¢ Liai)ility ij 360 Otlier Personai Property Damage Relat:`o:is l:l 864 SSID TitEe XVI ij 890 Other Statutory Aclions
ij 196 Frarrclu'se lnjury l:l 385 Property Damnge ij 740 Railway Labor Act lJ 865 RSI (405(g)) ij 891 Agricul¢uml A\:£s
El 362 Personal lnj'nry - Product Liab:`lify ij 751 erniiy end Med:`cal C`! 893 En\'imnmenlai Matters
Medica! Malrac£ice l.ezwe Act C| 895 Freedum nflnfnrmetion

 
 
 

°"PRUI?'ER
ij 210 Land Condcmltalion
|j 220 Forec[osure
171 230 Rent Lease & chctment
ij 240 Tort.'; to Lend
|:J 245 Tt)rt Produc! Liabiliijy
ij 290 Ml Giher Real Properl'y

 

 

  

      

WII?Z'RIG mo ._ ER'€-]!ETIT¥BNS ij 790 Olher Labor Litiga¢ion " ~ . ACI’
ix 440 Olher Ci\'ii flights l{ahcns Cor]ms: Ci 791 Empioyce Retirement |:| 870 Taxes (U.S. Plain!if`f L'J 896 Arbitra£ion
L`] 44E Vofing ij 463 Aiierl Detainee become Securiry Act or Defendant) ij 899 Admim'strative Proccdm'e
ij 442 Employment 13 510 Mutions 10 Vecate ij 871 IRS_TP\iId Pa.rty ActfReview or Appeai of
ij 443 Hoissing/ Sentence 26 USC 7609 Agerzcy Decision

 

Acco:mneduu'ons |:l 530 Generai ij 950 Constin:tionufily of
Cl 445 Amcr. waisabiEities v C.\ 535 Death Pena§ty State Sfat'utcs
E¢npioymul:i Olhcr:
ij 446 Amer. w/Disnbilities ~ ij 540 Manr.iamus & Otiler ij 465 Other lmmigratiun
Otiler ij 550 Civii Rigii!s Actiens

Cl 448 Educatiun ij 555 Prison Condilion
ij 560 Civii Detainee -
Cundifions 0£`

Coanemenl

 

 

 

 

V. ORIGIN (.P»'rrce an “X”i'n

1 Originai
pt Proceeding

VI. CAUSE OF ACTlO

ij 2 Rernoved from
State Court

One Bu.r Omfv)

13 8 Muitidr`sfrict
Litigation -
Dr`rect Fiie

ij 4 Re¢`nstated or
Reopened

ij 3 Remanded from

ij 6 Muitid_istrict
Appellate Cc)urt `

Litigetlon -
Trallsfer

13 5 Transi`erred from
Another Distr:`ct
(SPH€'J§J

Cife 1118 U.S. Civif Siafufe under Wilich you arc filing (Do md cite jurisdictional statutes unless r!r'vem'r'gdi

_4_2 USC Secfion 198‘iend 1985

Brief description ofcause:

Piaintiff has experience racial discrimination during the course of her employment

N

 

 

 

 

 

 

FOR OFFICE USE ONLY

VII. REQUESTED IN i:l CHECK IF THIS lS A CLASS ACTI()N DEMAND $ CHECK YES only if` demanded in complaint
COMPLAINT: UNDER RULE 23, F~R.Cv.P. JUR¥ DEMAND: m Yes fan
VIH. RELATED CASE(S) _
IF ANY. (See msirucrlwr.\): ]UDGE DOCKET NUMBER nn MJNM
DATE SIGNA'I`URE OF A'I'F RNEY OF REC RD
01103/2019 MMA, MM
/ / ” /

RECEIPT if

AMOUNT

/

MAG. JUDG E

APPLYING IFP .iUDGE

 

Case 5:19-cv-00056-CFK Document 1 Filed 01/04/19 Page 2 of 10
untrue sTATss msTrucT CouRT

F()R THE EASTERN DISTRICT OF PENNSYLVANlA

DES!GNATION FORM
(!o be used by counsel orpch Se piain!pj" 10 indicate the category ofrhe casefor' the purpose of assignment to the appropriate calendar)

Address OfP|aintiH: 101 Cottage Ave Apt 2E Lancaster PA 17602

 

 

Address Ofpefem;am; 1800 Herr Street, Harrisburg PA

 

Place ofAccident, Incident or Transaction: Varlous LOCai|OnS m Pennsyivama

 

 

RELA TED CASE, IFANY:

Case Nurnber: Judge: Date 'I`erminated:

Ci vii cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes m No
previously terminated action in this court?

2. Does this case invoive the same issue offset cr grow out ofthe same transaction as a prior suit Yes i:| No
pending or within one year previously terminated action in this court?

3. Does this case involve the vatidity or infringement of a patent already in suit or any earlier Yes 13 No
numbered case pending or within one year previously terminated action of this court?

4. is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes |:\ No

ease filed by the same individuai?

1 certify that, to my knowledge, the within case I:I is / EI is nut related to any case now pending or within one year previously terminated action in
this court except as noted above

DATE: 01/03/2019 @W jimj% 33362
/ Ar}(m:ey-ar-Lmv / Pro Se gainan Attor'uey l'.D. it (rfapp!icable)

 

 

 

 

CIvIL= mm a 1i in one category only)

Federrl! Quesrion Crrses: Diversr`!y Jurr‘sri':'ci‘iau Cases:

 

 

 

 

 

A. B.
I:l 1 lndenmity Contract, Marine Contract, and Alf Other Contracts I:l 1. Insurance Contract and Other Contracts
i:i 2 FELA [:l 2. Airplane Personai injury
|:I 3 .iones Act~Personal Injury 13 3. Assault, Defaination
l:| 4 Antitrust |:| 4. Marine Personai injuly
ij 5 Patent {:| 5. Motor Vehiele Personal Injury
|:| 6 Labor-Management Relations [:| 6. Other Personai lnjury (Please specifv):
7 Civil Rights |:f 7 . Products Liai)ility
[:I 8 Habeas Corpus i:| 8. Products Liability - Asbestos
|:| 9. Seeurities Act(s) Cases |:| 9. Ali other Divcrsity Cases
|:| 10. Social Security Review Cases (P"€a$€ SP€CI`D’)-`
|:| 11. All other Federal Question Cases
(Please speci'jj)) :
ARBITRATION CERTIFICATION

(The ejji"ecf of!his certification is to remove hire case from eligibility for arbi!ration.)

l, Gary Schakfopf counsel oi`record or pro se plaintiff, do hereby certit`y:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and beliei; the damages recoverable in this civil action ease
exceed the sum of $150,000.00 exclusive of` interest and costs:

Relief` other than monetary damages is soughtl
"`1
mm 01/03/2019 N,,/,V BMW 83362

/4!!01?1¢[))-ar-Law / Pr'o Se Pymr'yj' l / Arraruey !.D. it (r'fupph`cnbt`e)

NOTE: A trial de novo will be a trial byjury only iftlrere has been compliance with F.R.C.P. 38.

 

Ci\" 609 (j/.?OIS)

 

 

Case 5:19-cv-00056-CFK Document 1 Filed 01/04/19 Page 3 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EAS'I`ERN I)ISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Lersenyer Green CIVIL ACTION
V.
Clark Fi|ter, inc NO_

In accordance with the Civil lustice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Porrn in all civil cases at the time of
filing the complaint and serve a copy on ali defendants (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track

to which that defendant believes the case should be assigned
SELECT ONE OF THE F(}LLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255.

(b) Social Security ~ Cases requesting review of a decision of the Secretaiy of Health
and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration - Cases required to be designated for arbitration under Locai Civil Rule 53 .2.

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court (See reverse Side of this form for a detailed explanation of special
management cases.)

(f) Standard Managernent - Cases that do not fall into any one of the other tracks

()

()
()

()

<)
<>€t

 

 

 

1-3~'19 Gary Schafkopf, Esq plaintiff
Date Attorney-at-law Attorney for
610-664-5200 Ext 104 888-283-1334 gary@schafiaw.corn
T_elephone FAX Number E-Man Address

(civ. 660) 10/02

 

Case 5:19-cv-00056-CFK Document 1 Filed 01/04/19 Page 4 of 10

BRIAN R. MILDENBERG, ESQ.
MILDENBERG LAW FIRM
Attorney lD No. 84861

1735 Market Street, Ste. 3750
Philadelphia, PA 19103
215-545-4870

Fax: 215-545-4871

Attorney for Plaintiff

MATTHEW B. WEISBERG, ESQ. GARY SCHAFKOPF, ESQ.
WEISBERG LAW SCHAFKOPF LAW, LLC
Attorney ID No. 85570 Attorney ID Nc. 83362

7 South Morton Avc. 19070 11 Bala Ave

Morton, PA Bala Cynwyd, PA 19004

6 l 0-690-0801 610-664-5200 Ext 104

Fax: 610-690-0880 Fax: 888-283-1334
Attorney for I’laintiff Attorney for Plaintiff

UNITED STATES DISTRIC'I` COURT
EASTERN ])ISTRICT OF PENNSYLVANIA

 

LARSENYER GREEN

Civil Action No.:
Plaintiff .
V_ f COMPLAINT
CLARK FILTER, INC. z To remedy discrimination on basis of African American
' Race/skin color.
Defendant.

Jul_'y Trial Demanded

 

NATURE OF ACTION
Plaintiff, Larsenyer Green, brings this lawsuit against Defendant, Clark Filter, to remedy
racial discrimination on the part of Clark Filter. Clark Filter Subjected Plaintiff to racial

discrimination and a hostile and discriminatory work environment in violation of federal laws.

 

Case 5:19-cv-00056-CFK Document 1 Filed 01/04/19 Page 5 of 10

PARTIES

. Plaintiff, Larsenyer Green, is an adult individual, residing at 101 Cottage Avenue,

Apartment 2E, Lancaster, PA 17602 .

. At all times material hereto, Larsenyer Green, was employed by Defendant as a Team

Leader and worked for Defendant for 13 years from 2005 until 2018.

. Defendant, Clark Filters, located at 3649 Hempland Road, Lancaster, PA 17601. Clark

Filter, lnc. manufactures filters for railroad, and marine and industrial Clark f"ilter is a

publicly traded corporation and operates as a subsidiary of CLARCOR, Inc. Upon

information and belief, the majority of Defendant employees are White.
JURISDICTION AND VENUE

. Jurisdiction over the matter is conferred upon the Court by 28 U.S.C. § 1331 and 1332, as

the cause of action arises under federal law.

. Venue is proper in the Eastern District of Pennsylvania, as the facts and transactions

involved in the discrimination complained of herein occurred in large part in this judicial

district, in Lancaster County, Pennsylvania.

STATEMENT OF FACTS

. The above paragraphs are incorporated herein by reference

. In a series of unlawful, deliberate and discriminatory acts, Defendant has created a racist
environment for its employees

. Plaintiff was employed by Defendant from 2005 to the present Upon information and
belief, at her time of hire, Plaintiff was the only African American full-time Team Leader
Defendant had hired since 2005.

. Management at Clark continuously treated Plaintiff in a discriminatory and racist manner.

 

10.

ll.

12.

13.

14.

15.

16.

17.

Case 5:19-cv-00056-CFK Document 1 Filed 01/04/19 Page 6 of 10

From the time of her employment, Plaintiff had been called “Aunt Jemirna” by her
Supervisor, Ms. Harsh. Speciftcally, in or about October 2005, Ms. Harsh came close
beside Plaintiff and made a discriminatory comment about Plaintiff by calling her, "Aunt
lemima“ and Walked away.

Ms. Harsh properly trained employees when they were promoted to team lead. However,
Ms. Harsh refused to train Plaintiff

For example, in or about July-August 2005, Mr. Kurchina, a plant manager asked Plaintiff
if Ms. Harsh has trained her on how to read a spec sheet, Plaintiff said "no," and Mr.
Kurchina replied "that's not like her”. In fact, for the first three (3) months since Plaintiff
was promoted to Team Lead, under the supervision of Ms. Harsh, there was no
communication or training from Ms. Harsh.

Plaintiff was subjected to a threatening and hostile Work environment, because Ms. Harsh,
refused to train Plaintiff on the key areas of her job, alienating Plaintiff and caused her
much distress and an uncomfortable work environment

In addition to failing to provide Plaintiff With proper training, Ms. Harsh ignored Plaintiff
and barely acknowledged her.

When Plaintiff would remind Ms. Harsh that she has not been trained, Ms. Harsh
responded With: "well you better come find me." One co-worker, overheard and offered to
show Plaintiff the Spec sheet.

Ms. Harsh Was deliberately making it difficult for Plaintiff to do her job. Ms. Harsh
continuously perpetuated an intimidating and hostile work environment for Plaintiff.

In October 2005, Ms. Harsh snuck behind Plaintiff and stuck a piece of 29-inch trim in her

ear. Plaintiff didn't know what was going in her ear, So she screamed. Ms. Harsh

 

18.

19.

20.

21.

22.

23.

24.

Case 5:19-cv-00056-CFK Document 1 Filed 01/04/19 Page 7 of 10

responded With, "Larsey we do not scream in the plant." Plaintiff asks Ms. Harsh "why
are you sticking trim in my ear?"; Ms. Harsh replied, "I didn't know you were going to
scream."

Ms. Harsh continued her racial remarks, calling Plaintiff “Aunt lemima” and continued to
treat Plaintiff in a threatening and hostile manner.

In or around 2008, Plaintiff finally told Ms. Harsh, "You of all people, a Supervisor should
not be calling me Aunt Jemima." Ms. Harsh replied, "I was only Playing, Larsey."

In order to further harass and degrade Plaintiff, Ms. Harsh Would state very loudly in front
of other employees, "Larsey has a man handcuffed to her bed.“ All of these statements
caused substantial humiliation and embarrassment to Plaintiff

l\/Is. Harsh continued to make Plaintiff feel extremely uncomfortable throughout years.
She would constantly criticize and find fault with her work even When it had been done
correctly.

Then on January 17, 2018, Ms. Harsh came behind Plaintiff and whispered in her ear
"Aunt Jernima" while rubbing her right hand down her right arm.

Plaintiff spoke to Hutnan Resources about Ms. Harsh’s egregious behavior in or about
January 25, 2018 and also spoke With Mr. Smith, plant manager, about the various
incidents described above and specifically mentioned Mr. Smith Was very understanding
about the situation and spoke to Ms. Harsh.

On or about January 25, 2018, Ms. Harsh approached Plaintiff and asked if she can speak
to her in her office. Ms. Harsh told Plaintiff, “Mr. Smith said that I insulted you and l

have to fix it." Plaintiff told Ms. Harsh, "When you say something like that to someone

 

25.

26.

27.

28.

29.

30.

3l.

32.

33.

Case 5:19-cv-00056-CFK Document 1 Filed 01/04/19 Page 8 of 10

they don't forget..." At that point, Plaintiff was so distressed she walked out of Work and
did not return
Due to Ms. Harsh's extreme egregious behavior toward Plaintiff, Plaintiff suffered through
extreme mental and emotional distress and decided to take a leave of absence from work
and see a Psychologist and start counseling
In or around February 2018, Plaintiff returned to Clark as she needed to earn a living.
Since her return to Work, Ms. Harsh had not improved her attitude towards Plaintiff and
there is still minimal communication between them.
'i`he actions of the Defendant were acts of discrimination with no valid business purpose
or justification
Plaintiff was unfairly targeted and discriminated against solely based on the color of her
skin
The actions of the Defendant have caused and continue to cause Plaintiff to suffer
substantial shame and embarrassment
CAUSES OF ACTION
COUNT I
42 U.S.C. § 1981
RACE BASED DISCRIMINATION
The above paragraphs are incorporated herein by reference
Clark Filter evidenced a settled intent to discriminate against Plaintiff by interfering with
Plaintiffs rights to the performance and enjoyment ofher contract of employment

Clark Filter intentionally restricted the Plaintiffs contractual benefits based upon illicit

discrimination

 

34.

35.

36.

37.

38.

39.

Case 5:19-cv-00056-CFK Document 1 Filed 01/04/19 Page 9 of 10

The aforesaid conduct of Clark Filter Was intentional and undertaken in reckless disregard
for the federally protected civil rights of Plaintiff.
Because of the said violation of 42 U.S.C. § 1981, Plaintiff has suffered discrimination,
humiliation, embarrassment, and other harms, and is entitled to entry of j udgment in his
favor, and against Defendant, together With an award of declaratory and injunctive relief,
damages, and ancillary relief as provided by 42 U.S.C. § 1988.
COUNT II
2 U.S.C. Sec. 1985

CIVIL RIGHTS CONSPIRACY
The foregoing paragraphs are incorporated herein by reference
The foregoing conduct of Defendants violated Plaintiff s rights pursuant to 42 U.S.C.
Sec. l985, which proscribes any agreement or conspiracy to violate Plaintiff’ s federally

protected civil rights, including those rights under 42 U.S.C. Sec. 1981.

COUNT III
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

The actions of the Defendant, Were designed to emotionally harm Plaintiff by causing her
to subsist in an overwhelming, intimidating and hostile Work environment

The conduct Defendant was intentional, oppressive, malicious and/or in wanton disregard
of the rights and feelings of Plaintiff and constitutes despicable conduct, and by reason
thereof Plaintiff demands exemplary or punitive damages against Defendant in an amount
appropriate to punish Defendant and to deter Defendant and others from such conduct in

the future.

WHEREFORE, Plaintiff demands judgment in her favor and against Defendants individually,

jointly and/or severally, together with interest, costs, punitive damages, attorney’s fees and such

other and further relief as this Honorable Court deems just, including equitable injunctive relief

 

Case 5:19-cv-00056-CFK Document 1 Filed 01/04/19 Page 10 of 10

Respectfully Submitted,

BY: /s/Brian Mildenberg

BRIAN R. MILDENBERG, ESQ.
MILDENBERG LAW FIRl\/I
Attomey ID No. 84861

1735 Market Street, Ste. 3750
Philadelphia, PA 19103
215-545-4870

Fax: 215-545-4871

Attorney for Plaintiff

BY: /S/ Matthew Wez'sberg

MATTHEW B. WEISBERG, ESQ.

WEISBERG LAW
Attorney ID No. 85 570

7 South Morton Ave. 19070
Morton, PA

610-690-0801

Fax: 610-690-0880
Attorney for Plaintiff

s am /§MM/

oAR y’sci;{AFKoPFs s sgi//

SCHAFKOPF LAW, LLC
Attorney ID No. 83362

ll Bala Ave

Bala Cynwyd, PA 19004
610-664~5200 Ext 104
Fax: 888-283-1334
Attorney for Plaintiff

 

